

EXHIBIT 10.6
 
SUBSCRIPTION AGREEMENT
 
DIVERSIFIED PRODUCT INSPECTIONS, INC.
c/o Williams, Williams, Rattner & Plunkett, PC
380 North Old Woodward Ave., Suite 300
Birmingham, Michigan 48009


Gentlemen:
Section 1.    Amount and Method of Payment.  Diversified Product Inspections,
Inc., a Delaware corporation (the “Company”), and EIG Venture Capital, Ltd. (the
“Purchaser”) have agreed as follows with respect to the sale by the Company to
the Purchaser of an aggregate of  97,751,710 shares of the Company’s Common
Stock, par value $0.0001 per share (the “Common Stock”), at a fixed price of
$0.01023_ per share, in three tranches: (1) the Phase I tranche would consist of
5,767,350 shares of Common Stock for a total purchase price of $59,000, to be
purchased by the Purchaser on or before July 16, 2009; (2)  the Phase II tranche
would consist of 43,108,504 shares of Common Stock for a total purchase price of
$441,000, to be purchased by the Purchaser on or before December 31, 2009; and
the Phase III tranche would consist of 48,875,855 shares of Common Stock for a
total purchase price of $500,000 to be purchased by the Purchaser on or before
July 16, 2010. The shares of Common Stock to be purchased by Purchaser are
herein referred to as the “Shares”.


Together with this Subscription Agreement, the Purchaser is delivering, or has
previously delivered, the full amount of the purchase price (the “Purchase
Price”) of US$59,000 for the Phase I purchase of  5,767,350  Shares, and agrees
to purchase the 43,108,504 Phase II Shares for a purchase price of $441,000 on
or before December 31, 2009, and the 48,875,855 Phase III Shares on or before
July 16, 2010 as agreed with the Company. Payment of the Purchase Price shall be
made as directed by the Company.  The Shares compromising each of the tranches
in Phases I through III may be purchased in one or more installments by the
Purchaser; provided, that the number of Shares required to be purchased in each
tranche is purchased in its entirety by the final purchase date specified above
for the entire tranche.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
Section 2.    Representations and Warranties of the Company.  The Company
represents and warrants to the subscriber that:


2.1           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware, and has the power and
authority to carry on its business as conducted or proposed to be conducted by
it and to hold title to its property.  The Company has the corporate power and
authority to execute and deliver this Subscription Agreement, to conduct such
business and to perform its obligations hereunder and consummate the
transactions contemplated by each Subscription Agreement tendered by a
subscriber that is accepted by the Company (collectively, the “Subscription
Agreements”).


2.2           When (i) the Company has received payment for subscriptions in
accordance with the provisions of this Subscription Agreement and the Shares are
issued to the Purchaser, the Shares will be duly and validly issued, fully paid
and non-assessable shares of Common Stock.


2.3           This Subscription Agreement has been duly and validly authorized,
executed and delivered by the Company and constitutes the valid and binding
agreement of the Company, enforceable in accordance with its terms, except that
such enforcement may be subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other similar
laws relating to or affecting creditors' rights generally and general principals
of equity (regardless of whether such enforcement is considered in a proceeding
in equity or at law).


2.4           The Company's execution and delivery of this Subscription
Agreement, the fulfillment of the terms set forth herein and the consummation of
the transactions contemplated herein will not conflict with or constitute a
breach of, or default under (i) the Company's articles of incorporation or
by-laws, (ii) any material agreement, indenture or instrument by which the
Company is bound (except to the extent such conflict, breach or default would
not have a material adverse effect on the value of the assets or the operation
of the business of the Company), or (iii) any law, administrative regulation or
court decree (except to the extent such conflict, breach or default would not
have a material adverse effect on the value of the assets or the operation of
the business of the Company.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
Section 3.    Representations and Warranties of Purchaser.  In order to induce
the Company to accept this subscription, the Purchaser hereby represents and
warrants to, and covenants with, the Company as follows:


3.1           The Purchaser is acquiring the Shares solely for the account of
the Purchaser, for investment purposes only, and not with a view towards the
resale or distribution thereof.  The Purchaser further agrees not to transfer
the Shares in violation of the Securities Act, or any applicable state
securities law, and no one other than the Purchaser has any beneficial interest
in the Shares;


3.2           The Purchaser agrees that it will not sell or otherwise dispose of
any of the Shares to a U.S. person (as defined in Regulation S under the
Securities Act) unless such sale or other disposition (i) has been registered
under the Securities Act or, in the opinion of counsel, is exempt from
registration under the Securities Act and (ii) has been registered or qualified
or, in the opinion of such counsel, is exempt from registration or qualification
under the applicable state securities laws.   The Purchaser may not sell,
transfer, or otherwise dispose of the Shares, except in compliance with the
applicable rules of the SEC and applicable state securities authorities;


3.3           The Purchaser is not a “U.S. person” as defined in Regulation S
under the Securities Act and has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
Purchaser’s investment in the Company.  The Purchaser has the financial ability
to bear the economic risks of its entire investment for an indefinite period,
would be able to sustain a complete loss of its investment, and the Purchaser
has no need for liquidity with respect to its investment in the Company;


3.4           Each of the Purchaser, and if applicable, the Purchaser’s
representative, has received and carefully reviewed the periodic reports filed
by the Company under the Securities Exchange Act of 1934, as amended. The
Purchaser acknowledges and agrees that the foregoing shall be supplemented by
subsequent periodic reports filed by the Company with the SEC pursuant to the
Securities Exchange Act of 1934, as amended.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
3.5           The Purchaser, and if applicable, the Purchaser’s representative,
has had a reasonable opportunity to ask questions of and receive answers from
the Company concerning the Company and the Offering and to verify the accuracy
of any representation or information set forth in the Company Reports, and all
such questions, if any, have been answered to the full satisfaction of the
Purchaser;


3.6           The Purchaser has full power and authority to execute and deliver
this Subscription Agreement and to perform the Purchaser’s obligations
hereunder, and this Subscription Agreement is a legally binding obligation of
the Purchaser enforceable against Purchaser in accordance with its terms; and


Section 4.    All the information which the undersigned has furnished to the
Company, or which is set forth herein, is correct and complete as of the date of
this Subscription Agreement, and if there should be any material change in such
information, the Purchaser will immediately furnish such revised or corrected
information to the Company.


Section 5.    Binding Effect.  The Purchaser understands that this subscription
is not binding upon the Company until the Company accepts it, which acceptance
is at the sole discretion of the Company and is to be evidenced by the Company’s
execution of the Signature Page where indicated.  This Subscription Agreement
shall be null and void if the Company does not accept it as aforesaid.  Upon
acceptance by the Company and receipt of the Purchase Price, the Company will
issue to the Purchaser Notes in the principal amount set forth on the Signature
Page hereof.


Section 6.    Restrictive Legend and Stop-Transfer Instructions.
6.1           The Purchaser shall comply with all of the following restrictions
prior to reselling any of the Shares:
(a)           Until the Shares have been registered with the United States
Securities and Exchange Commission, the Purchaser shall notify the Company about
any proposed resale to a U.S. Person (as defined above) which notice must be
received by the Company at least five (5) business days prior to such resale;
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(b)           All offers or sales of the Shares by the Purchaser in the United
States or to U.S. persons may only be made pursuant to an effective registration
statement filed under this Securities Act or by an exemption from registration
under this Securities Act and in compliance with all applicable state securities
laws; and
(c)           If requested by the Company, the Purchaser shall provide a
satisfactory opinion from legal counsel that the Purchaser’s resale complies
with this


Section 6.2.
Any certificate or certificates representing the Shares shall bear an
appropriate legend evidencing the preceding restrictions


Section 7.    Confidentiality.  The Purchaser acknowledges and agrees that all
information relating to the  Company and the Offering shall be kept confidential
by the Purchaser, except as otherwise required by law or made public other than
by or through the undersigned.


Section 8.    Nontransferability.  Neither this Subscription Agreement nor any
of the rights of the Purchaser hereunder may be transferred or assigned by the
Purchaser and any attempted assignment shall be null and void.


Section 9.    Amendment; Entire Agreement; Governing Law.  This Subscription
Agreement (i) may only be modified by a written instrument executed by the
Purchaser and the Company, (ii) together with the investor questionnaire, sets
forth the entire agreement of the Purchaser and the Company with respect to the
subject matter hereof and supersedes all prior agreements and understandings
between or among the parties with respect to the subject matter hereof, (iii)
shall be governed by the laws of the State of Delaware applicable to contracts
made and to be wholly performed therein, and (iv) shall inure to the benefit of,
and be binding upon, the Company and the Purchaser and their respective legal
representatives, successors and permitted assigns.


Section 10.    Pronouns; Counterparts.  Unless the context otherwise requires,
all personal pronouns used in this Subscription Agreement, whether in the
masculine, feminine or neuter gender, shall include all other genders.  This
Subscription Agreement may be executed in counterparts and by facsimile and each
of such counterparts shall constitute an original, and all of which together
shall constitute one and the same document.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have hereunto set their hands and seals as
of the respective dates and year set forth below.


Phase I shares subscribed: 5,767,350


Aggregate Purchase Price of Phase I Shares subscribed: $59,000


Payment Method: The amount has already been paid.


EIG Venture Capital, Ltd.
 
   
 
Purchaser (please print)
         
By:
   /s/ Ulf Telander
 
Signature; Title:  Secretary
     
Address:
 
    
 
    
 
    
     
Date: July 22, 2009
 
ACCEPTED:
     
DIVERSIFIED PRODUCT INSPECTIONS, INC.
     
By: /s/ Jan Telander, Chief Executive Officer
     
Date: July 22, 2009


 
- 6 -

--------------------------------------------------------------------------------

 